DETAILED ACTION
This Office Action is responsive to application number 17/193,417 PLUNGER SANITATION DEVICE, filed on 3/5/2021. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 10, 12-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 7,124,450).
Regarding claim 1 Davidson shows a plunger sanitation device (10) for protecting a plunger that has an elongated handle (24) and a dome-shaped cup portion (28) depending therefrom, the plunger sanitation device comprising: an elongated flexible container (10) having an opening at one end (11) and sides depending therefrom (shown at L; Fig. 1); and a bottom portion (12) depends from the sides at a distal end from the opening, sealing the sides, the bottom portion sized to fit a circumference of a dome-shaped cup of the plunger; whereas the elongated flexible container is water resistant (note, col. 2, lines 25-30).
Regarding claim 2 Davidson shows the plunger sanitation device of claim 1, wherein the bottom portion (12) is concave (Fig. 1) are for extending into the dome-
Regarding claim 3 Davidson shows the plunger sanitation device of claim 1, wherein the elongated flexible container and bottom portion are made from a material that is bio-degradable upon contact with water for flushing after use (note, col. 2, lines 14-35).
Regarding claim 4 Davidson shows the plunger sanitation device of claim 1, wherein the elongated flexible container and bottom portion are made from a material that dissolves at a time after being exposed to water (note, col. 2, lines 14-35; film dissolves in cold water, paper that is okay for flushing dissolves after a time in water).
Regarding claim 6 Davidson shows the plunger sanitation device of claim 1, wherein the elongated flexible container and bottom portion are made from polyvinyl alcohol such that the elongated flexible container and bottom portion dissolves at a time after being exposed to water (note, col. 2, lines 14-35).
Regarding claim 9 Davidson shows a method of maintaining sanitation of a plunger (10), the plunger having an elongated handle (24) and a dome-shaped cup potion [sic] (28) affixed to one end of the elongated handle, the method comprising: after a clog occurs, placing the plunger into an elongated flexible container (10; note, col. 3, lines 25-28), inserting the dome-shaped cup portion first, the elongate flexible container having an opening at one end (11; Fig. 3; col. 3, lines 25-35), and sides depending therefrom (shown at L; Fig. 1), and a bottom portion (12) that depends from and seals the sides at a distal end from the opening, the bottom portion covering a bottom side of the dome-shaped cup portion of the plunger (Fig. 3); inserting the 
Regarding claim 10 Davidson shows the method of claim 9, further comprising removing the elongated flexible container from the plunger and disposing of the elongated flexible container (Fig. 4; col. 3, lines 35-40).
Regarding claim 12 Davidson shows the method of claim 9, wherein the bottom portion (12) is concave (Fig. 1) for extending into the dome-shaped cup of the plunger when the elongated flexible container is installed on the plunger (Fig. 5).
Regarding claim 13 Davidson shows the method of claim 9, wherein the elongated flexible container and bottom portion are made from a material that is bio-degradable upon contact with water after use and the method further comprises removing the elongated flexible container from the plunger and flushing the elongated flexible container (note, col. 2, lines 14-35 and col. 3, lines 36-40).
Regarding claim 14 Davidson shows the method of claim 9, wherein the elongated flexible container and bottom portion are made from a material that dissolves at a time after being exposed to water (note, col. 2, lines 14-35) and the method further comprises removing the elongated flexible container from the plunger and flushing the elongated flexible container (note, col. 3, lines 36-40).
Regarding claim 16
Regarding claim 19 Davidson shows s plunger sanitation device (10) for protecting a plunger that has an elongated handle (24) and a dome-shaped cup potion (28) depending therefrom, the plunger sanitation device comprising: an elongated flexible container (10) having an opening at one end (11) and sides depending therefrom (shown at L; Fig. 1); and a bottom portion (12) depends from the sides at a distal end from the opening (Fig. 1), the bottom portion is concave (Fig. 1) for extending into the dome-shaped cup of the plunger and is sized to fit a circumference of the dome-shaped cup of the plunger (Fig. 5); whereas the elongated flexible container is made from a material that is water resistant and dissolves at a time after being exposed to water (note, col. 2, lines 25-30).
Regarding claim 20 Davidson shows the plunger sanitation device of claim 19, wherein the material is polyvinyl alcohol (note, col. 2, lines 14-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 7,124,450).
Regarding claim 5 Davidson shows the plunger sanitation device of claim 1, but fails to specifically show wherein the elongated flexible container and bottom portion are made from a material that dissolves in from five to ten minutes after being exposed to 
Regarding claim 15 Davidson shows the method of claim 9, but fails to specifically show wherein the elongated flexible container and bottom portion are made from a material that dissolves in from five to ten minutes after being exposed to water.  However, Davidson shows that the film material of the device dissolves after about 2 minutes (note, col. 2, lines 46-52).  Davidson then goes on to detail the amount of time that it takes to dissolve the film is related to the thickness of the film (and the paper portion too).  Therefore, it would not take undue experimentation to determine a thickness of material that would effectively dissolves between five and ten minutes after exposure to water. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an appropriate dissolving time and then determine the thickness of the material to fit within that parameter as detailed by Davidson.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 7,124,450) in view of Tapp et al. (US Pub. 2007/0079460).
Regarding claim 7 Davidson shows the plunger sanitation device of claim 1, wherein the elongated flexible container and bottom portion are made from polyvinyl alcohol (note, col. 2, lines 46-52) combined with plant-based starch (paper), and water such that the elongated flexible container and bottom portion dissolves at a time after being exposed to water, but fails to show glycerin as a part of the material used.  However, Tapp shows that glycerin is a typical plasticizer used in water soluble plastic (¶ [0048]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson to include a typical plasticizer for a water soluble plastic (poly vinyl) film as shown by Tapp. 
Regarding claim 17 Davidson shows the method of claim 15, wherein the device is made from polyvinyl alcohol (note, col. 2, lines 46-52) combined with plant-based starch (paper), and water such that the elongated flexible container and bottom portion dissolves at a time after being exposed to water, but fails to show glycerin as a part of the material used.  However, Tapp shows that glycerin is a typical plasticizer used in water soluble plastic (¶ [0048]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 7,124,450) in view of Scanlon et al.  (US Pub. 2007/0207186).
Regarding claim 8 Davidson shows the plunger sanitation device of claim 1, but fails to show wherein the elongated flexible container and bottom portion are made from polyphosphazenes such that the elongated flexible container and bottom portion dissolves at a time after being exposed to water.  However, Scanlon details a film that is tear and abrasion resistant, can be used as a covering, is biodegradable such that it dissolves by exposure to water and that is made from polyphosphazenes (¶ [0180]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson to include using polyphosphazenes as a material for the device as the material is biodegradable when exposed to water and is tear and abrasion resistant as detailed by Scanlon.
Regarding claim 18 Davidson shows the method of claim 15, but fails to show wherein the material is polyphosphazenes.  However, Scanlon details a film that is tear and abrasion resistant, can be used as a covering, is biodegradable such that it dissolves by exposure to water and that is made from polyphosphazenes (¶ [0180]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson to include using polyphosphazenes as a material for the device as the material is biodegradable when exposed to water and is tear and abrasion resistant as detailed by Scanlon.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 7,124,450) in view of Singer (US Pub. 2018/0220860).
Regarding claim 11 Davidson shows the method of claim 10, but fails to show wherein during the step of removing the elongated flexible container from the plunger, the elongated flexible container is turned inside out, a soiled side is now inside the elongated flexible container.  However, in a similar device Singer details the method of turning the device inside out during removal from the plunger (¶ [0010]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson to include the method of turning the device inside out during removal from the plunger for the purpose of the messy outer surface being now contained within the device as shown by Singer (¶ ]0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsiros (US Pub. 2011/0010832) shows a plunger covering device; Hodkiewicz (US Pub. 2009/0049593) shows the state of the art of a plunger covering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        1/13/2022